Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK A. BATES                                       GREGORY F. ZOELLER
Appellate Public Defender                           Attorney General of Indiana
Lake County Public Defender
Crown Point, Indiana                                BRIAN REITZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                              May 17 2012, 9:40 am

                               IN THE
                                                                                      CLERK
                     COURT OF APPEALS OF INDIANA                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




RODERICK RAMONE WIGGINS,                            )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A05-1106-CR-291
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                       APPEAL FROM THE LAKE SUPERIOR COURT
                          The Honorable Clarence D. Murray, Judge
                               Cause No. 45G02-0707-MR-5



                                           May 17, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Roderick Ramone Wiggins (“Wiggins”) appeals after a jury trial from his convictions

and sentence for three counts of murder,1 a felony. Wiggins presents the following issues for

our review:

       I.        Whether the trial court abused its discretion when it denied Wiggins’s
                 motion for mistrial based on alleged prosecutorial misconduct;

       II.       Whether the trial court abused its discretion by limiting some cross-
                 examination;

       III.      Whether the trial court abused its discretion by admitting evidence of
                 Wiggins’s prior firearm possession;

       IV.       Whether the trial court abused its discretion by excluding certain
                 hearsay statements;

       V.        Whether the trial court abused its discretion by admitting a photograph
                 of one of the victims; and

       VI.       Whether Wiggins’s sentence is inappropriate in light of the nature of the
                 offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On December 19, 2005, Latrina Cobb (“Cobb”) went to Leonard (“Pops”)

Thomason’s house, which was often used as a location for smoking cocaine. Cobb observed

that the door to Pops’s house was open, and when she looked inside, she saw Pops, Anthony

Hamilton (“Anthony”), and Monica Bailey-Gilbert (“Monica”), on the floor with pools of

blood around their heads. Cobb left Pops’s house and attempted to contact the victims’

relatives, but did not contact law enforcement officers. A neighbor, however, did call 911,


       1
           Ind. Code § 35-42-1-1.

                                                 2
and law enforcement officers arrived at about 11:30 p.m. that night.

       Detective Christopher Stark (“Detective Stark”) and Officer John Allen (“Officer

Allen”) of the Gary Police Department responded to the dispatch regarding a homicide.

When Detective Stark and Officer Allen arrived at the scene of the dispatch, they noticed

nothing unusual at the address given. As they returned to their squad cars, however, they

observed another house nearby where the lights were on, and a door was standing open.

They investigated that house because those circumstances were unusual on a snowy night,

and they had been dispatched to investigate the report of a homicide in the area. When the

officers entered the home, they saw three bodies lying on the floor, two of which were male,

and one which was female. Each person had died from gunshot wounds, and shell casings

and blood surrounded the bodies. The Lake County Sheriff’s Department’s Crime Lab later

determined that three different firearms were used in the shootings, a .40 caliber firearm, a

.45 caliber firearm, and “something from the [.]35 caliber family.” Tr. at 352. Drug

paraphernalia, including syringes and a spoon, and some pills, were located in the house.

       Law enforcement officers had no successful leads in the investigation until an

individual came forward in 2007, more than a year later, implicating Wiggins’s involvement

in the triple homicide, and also providing the names of Anthony Floyd (“Tony”), Joshua

Hopkins (“Joshua”), and Percy Hughes (“Percy”). Gary Police Detective James Bond

(“Detective Bond”) interviewed Wiggins on three occasions. In the last two statements,

Wiggins confessed that he had killed Pops. In the first two statements, he implicated Tony

and Joshua as the other shooters. In the third, he implicated Tony and Percy, and exonerated


                                             3
Joshua.

       The details that emerged from Wiggins’s statements and confessions were that Corey

Taylor (“Corey”) had ordered a contract killing of the victims because they were cooperating

with law enforcement in their investigation of Tony and Joshua. In December 2003, the State

had charged Pops with one count of attempted murder, two counts of dealing in cocaine, two

counts of possession of cocaine, and one count of dealing in marijuana. Pops entered into a

plea agreement in March 2004 wherein he agreed to cooperate and testify in the cases against

Tony and Joshua. Pops was also to testify against Corey.

       In December 2005, law enforcement searched Pops’s house. Wiggins, Corey, and

Tony discussed the search shortly after it happened. Wiggins viewed Tony as an associate

and Corey as a friend. Because of Pops’s cooperation with law enforcement, Corey and Tony

“felt that the heat was drawing down on both of them.” Tr. at 440. Corey told Wiggins that

“it’s getting to [sic] hot but I got money on theirs [sic] heads.” Id. Corey correctly believed

that Pops was cooperating with federal law enforcement in a case against Corey. Corey

ordered a contract killing of Pops.

       On December 19, 2005, Wiggins, Tony, and Percy, another of Corey’s associates,

smoked a blunt and started to walk towards Pops’s house to kill Pops, Anthony, who was a

confidential informant living at Pops’s house, and Monica. When they arrived, they knocked

on the door, and Pops allowed them to enter. When Wiggins, Tony, and Percy sat on a couch

in the living room, Anthony and Monica left for a room in the back of the house. Tony then

confronted Pops about whether he was going to testify against him. Pops refused to answer


                                              4
and started to walk away.

       Tony demanded that Pops remain in the living room, to which Pops replied that he

was not going to talk about testifying. Tony then drew a gun on Pops and ordered him to

remain in the living room. Tony also yelled at Anthony and Monica, ordering them to return

to the living room. Tony then ordered the three to lie face-down on the living room floor,

and the three complied. Wiggins shot Pops in the back of the head, killing him. Wiggins

stated that Percy then shot Monica, and Tony shot Anthony.

       The State charged Wiggins with three counts of murder. At the conclusion of a five-

day jury trial, Wiggins was found guilty on all three counts. The trial court sentenced

Wiggins to forty-five years executed on each count, to be served consecutively for an

aggregate sentence of 135 years. Wiggins now appeals. Additional facts will be supplied as

necessary.

                              DISCUSSION AND DECISION

                                    I. Motion for Mistrial

       Wiggins argues that the trial court abused its discretion when it denied his motion for

mistrial. Wiggins claims that the State engaged in prosecutorial misconduct during closing

argument by a statement made in an objection to defense counsel’s closing argument.

Wiggins did not testify at trial and did not call any witnesses to testify in his defense at trial.

During Wiggins’s closing argument, the following argument was made with respect to

Wiggins’s statements and confessions to law enforcement:




                                                5
DEFENSE:     Roderick is there for what, at a minimum it’s a three-
             hour sit down at the jail. Roderick, nineteen years old at
             the time, an unsophisticated guy, in many respects.

STATE:       Judge, I’m going to object to counsel’s characterization
             of the defendant as unsophisticated. There’s been no
             evidence to that affect at all.

                             ***

THE COURT:   The objection is overruled.

                             ***

DEFENSE:     Somebody who is perhaps strong minded, somebody who
             just knows better, if you will, is not going to commit to
             something like this. But we have Roderick who, there’s
             no indication that he’s strong minded. He’s dirty, he’s
             got his long hair, you might say he’s weak minded and
             he’s someone who is missing something in his life.

STATE:       Judge, again, I’m going to object. Defense counsel is
             inviting the jury to speculate. His client had the right to
             take the stand - -

DEFENSE:     Your Honor, that - -your Honor, your Honor, they are
             burden shifting. We have - - may we approach?

THE COURT:   No. Your objection is sustained.

DEFENSE:     Your Honor, may I please approach and make a record.

THE COURT:   A record of what, Mr. Scheele?

DEFENSE:     Your Honor, I’d rather not state it out loud in open court
             in front of the jury.

THE COURT:   The State indicated that he has the right to take the stand.

DEFENSE:     Yes, your Honor. That’s burden shifting.           That is
             fundamentally improper.


                               6
       THE COURT:            That is his right to do so, as is his right not to do so.
                             That’s already been explained to the jury.

Tr. at 633-38. Counsel for Wiggins then continued to speak to the jury about the State’s

burden of proof and how that burden cannot be shifted to the defense.

       At the conclusion of the closing arguments, the trial court held a bench conference

with both the State and defense counsel. The trial court explained its policy of allowing the

parties to make their closing arguments without many interruptions and noted that several

objections were made. The trial court then allowed the parties to make a record regarding

their objections to conduct of opposing counsel during closing argument. Defense counsel

argued that the State’s comment about Wiggins’s right to testify, made during her objection,

constituted fundamental error. The State replied that the comment was made in response to

defense counsel’s argument that Wiggins was unsophisticated and weak-minded. The State

asserted that there was no evidence in the record to support that argument, and that Wiggins

could have made such a record by testifying. Defense counsel moved for a mistrial, which

the trial court denied, and in so doing stated as follows:

       Well, I’m going to deny your motion. In the heat of a closing argument, a
       great many things are said and sometimes the parties cross the line somewhat.
       Now, the Court is going to give an instruction as to the defendant’s right to
       testify or not. I believe that would cure any comment that the State made. The
       State correctly stated the law. He does have the right to testify. He has the
       right not to testify. I don’t see where that comment standing alone amounts to
       fundamental error. Now, perhaps had the State gone further with that, then we
       may be in a bit of a gray area on that issue. But the State stopped at that one
       particular statement. It is a correct statement of the law. Had the defense said
       the defendant has an absolute right not to testify, that too is a correct statement
       of the law. So, while you found the statement troublesome during your
       closing, I don’t see how, I don’t see what’s objectionable about it.


                                               7
Id. at 682-84.

       Final Instruction 15, which was given by the trial court, instructed the jury that they

were to presume that the defendant was innocent unless the prosecution proves the

defendant’s guilt beyond a reasonable doubt, and that the defendant is not required to present

any evidence to prove his innocence or to prove or explain anything. Final Instruction 16,

which also was given by the trial court, instructed the jury that the defendant may choose to

testify or not and that in this case, the defendant’s decision not to testify should not be

considered as evidence of guilt.

       When reviewing a claim of prosecutorial misconduct, we must first consider whether

the prosecutor engaged in misconduct. Williams v. State, 724 N.E.2d 1070, 1080 (Ind. 2000).

We then consider whether the alleged misconduct placed the defendant in a position of grave

peril to which he should not have been subjected. Id. “Whether a prosecutor’s argument

constitutes misconduct is measured by reference to case law and the Rules of Professional

Conduct.” Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006). “The gravity of the peril is

measured by the probable persuasive effect of the misconduct on the jury’s decision rather

than the degree of impropriety of the conduct.” Id.

       A prompt objection to alleged prosecutorial misconduct allows the trial court an

opportunity to prevent or remedy any prejudice to a defendant without the waste of time and

resources involved in the reversal of a conviction. Etienne v. State, 716 N.E.2d 457, 461

(Ind. 1999) (citing Maldonado v. State, 265 Ind. 492, 498, 355 N.E.2d 843, 848 (1976)). If a

defendant does not object to the alleged misconduct, any claim of error is waived. Id. In


                                              8
addition to objecting to alleged misconduct, a defendant must also request an appropriate

remedy. Id. In general, the correct procedure involves a request for an admonishment. Id.

If trial counsel is not satisfied that an admonishment will be sufficient to cure the error, then

counsel may move for a mistrial. Id. The failure to request either an admonishment or

mistrial results in waiver of the issue. Id.

       Defense counsel did object to the State’s comment and presented his argument in the

presence of the jury. The trial court pointed out that the State said the defendant had a right

to testify and that statement was a correct statement of the law. The trial court also noted that

the defendant had a right not to testify. After the exchange, defense counsel continued with

his closing argument, reiterating to the jury the State’s burden of proof beyond a reasonable

doubt, and that the burden could not be shifted to the defendant.

       Wiggins twice confessed to killing Pops and admitted on three occasions that he was

present when the murders took place. During closing argument, defense counsel attempted to

explain to the jury that the reason Wiggins confessed was because he was unsophisticated

and weak-minded. The State objected to that characterization of Wiggins because there was

no evidence in the record to support it, and that if Wiggins wished to present that evidence,

he had the right to testify. We agree with the trial court that the State’s comment was not a

suggestion to infer guilt from Wiggins’s silence at trial, but rather a comment on the lack of

evidence to support that theme in the defense’s closing argument. As such, the statement did

not constitute prosecutorial misconduct.




                                               9
       Even if we were to decide that the trial court erred, a decision we do not reach,

Wiggins was not placed in a position of grave peril by the comment. Wiggins confessed to

killing Pops. Furthermore, the trial court correctly instructed the jury about Wiggins’s right

to remain silent. Final instructions are presumed to cure such error alleged to have occurred

during closing argument. Hudgins v. State, 451 N.E.2d 1087, 1091 (Ind. 1983). The trial

court correctly denied the motion for mistrial.

                          II. Limitation on Cross-Examination

       Wiggins claims that the trial court committed reversible error by limiting his cross-

examination of Detective Bond. In particular, Wiggins wanted to question Detective Bond

about inconsistencies in the three statements Wiggins gave to police.

       Before the first interview on July 18, 2007, Detective Bond read Wiggins his Miranda

warnings, and Wiggins initialed a consent form. In his statement, Wiggins provided details

about the murders that were not available to the general public. Wiggins claimed that Corey

had ordered the contract murders. Wiggins stated that he was present at Pops’s house when

Tony murdered Pops and Anthony and Joshua murdered Monica, but only served as a

lookout for them. Wiggins correctly identified Corey, Tony, and Joshua from separate photo

arrays. Wiggins signed the statement after reviewing it for errors.

       Wiggins was interviewed a second time the next day. Detective Bond read Wiggins

his Miranda warnings, and Wiggins initialed a second consent form. In this statement,

Wiggins admitted that he was the one who murdered Pops and was present when Joshua and

Tony murdered Anthony and Monica on behalf of Corey. He also described to Detective


                                             10
Bond how he had disposed of the gun used in the murder and the clothes he wore. He

attempted to explain the discrepancies between his statements. Wiggins then signed the

second statement after reviewing it for errors.

       The last time Detective Bond interviewed Wiggins was on July 23, 2007, and Wiggins

had been charged with Pops’s murder. Detective Bond read Wiggins his Miranda warnings,

and Wiggins initialed a third consent form. Wiggins acknowledged that he had been charged

with murdering Pops. In his third statement, Wiggins confessed to shooting Pops and

claimed that Tony had murdered Anthony, but exonerated Joshua. Instead, Wiggins claimed

that Percy was the one who used Wiggins’s gun to murder Monica. Wiggins signed the third

statement after reviewing it for errors. Wiggins was charged with three counts of murder.

       The right to cross-examination is guaranteed by the Sixth Amendment to the United

States Constitution and is one of the fundamental rights of our criminal justice system.

Washington v. State, 840 N.E.2d 873, 886 (Ind. Ct. App. 2006). However, this right is

subject to reasonable limitations imposed at the discretion of the trial court. Id. Trial courts

retain wide latitude to impose reasonable limits on the right to cross-examination based on

concerns about, among other things, harassment, prejudice, confusion of the issues, the

witness’s safety, or interrogation that is repetitive or only marginally relevant. Id. We will

find an abuse of discretion when the trial court controls the scope of cross-examination to the

extent that a restriction substantially affects the defendant’s rights. Id. The Indiana

Constitution affords criminal defendants a similar guarantee, providing that “the accused

shall have the right . . . to meet the witnesses face to face.” Ind. Const. art. I, § 13(a). Our


                                              11
supreme court has interpreted this amendment as requiring that a defendant has the right to

cross-examine witnesses against him at trial. Pigg v. State, 603 N.E.2d 154, 155 (Ind. 1992).

       During cross-examination, Wiggins asked Detective Bond: 1) if he agreed that a

certain portion of one of the statements was the most pivotal or crux of the statement; 2) what

he thought was the most important part of one of the statements; 3) whether he agreed that

the first statement was riddled with inaccuracies; and 4) what was true or false about one of

the statements. The trial court sustained the State’s objections to those lines of questioning.

Wiggins claims that the trial court abused its discretion by so limiting his cross-examination

of Detective Bond.

       No witness, lay or expert, is competent to testify that another witness is or is not

telling the truth. Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind. 2012). Indeed, Indiana

Evidence Rule 704(b) provides that witnesses may not testify to their opinions of guilt or

innocence in a criminal case, legal conclusions, the truth or falsity of allegations, or whether

a witness has testified truthfully. In this case, the three statements with their attendant

inconsistencies were admitted in evidence. Those statements, two of which contained

Wiggins’s confession, were the best evidence of the inconsistencies and evolution of

Wiggins’s story about the events surrounding the murders. Although the State did object

during closing argument to Wiggins’s counsel’s characterization of Wiggins as weak-minded

and unsophisticated, defense counsel was not denied the opportunity to expose the

inconsistencies among the statements. The trial court did not abuse its discretion in limiting

cross-examination of Detective Bond.


                                              12
                                    III. Admission of Evidence

       Wiggins contends that the trial court committed reversible error by failing to redact a

portion of one of Wiggins’s statements wherein he stated he had carried or used a gun in the

past, and that he was being held on charges that he had no permit to carry a handgun when he

gave the statements to Detective Bond. Wiggins claims that the trial court abused its

discretion in admitting that unredacted statement.

       Our standard of review of a trial court’s admission or exclusion of evidence is an

abuse of discretion. Speybroeck v. State, 875 N.E.2d 813, 818 (Ind. Ct. App. 2007). A trial

court abuses its discretion only if its decision is clearly against the logic and effect of the

facts and circumstances before the court. Id. In reviewing the admissibility of evidence, we

consider only the evidence in favor of the trial court’s ruling and any unrefuted evidence in

the defendant’s favor. Dawson v. State, 786 N.E.2d 742, 745 (Ind. Ct. App. 2003). A claim

of error in the admission or exclusion of evidence will not prevail on appeal unless a

substantial right of the party is affected. Pruitt v. State, 834 N.E.2d 90, 117 (Ind. 2005).

Even if the trial court errs in admitting or excluding evidence, this court will not reverse the

defendant’s conviction if the error is harmless. Fleener v. State, 656 N.E.2d 1140, 1141-42

(Ind. 1995).

       Wiggins objected when the State sought to introduce the statement in which he

admitted carrying a .45 caliber handgun on a previous occasion. The evidence adduced at

trial showed that a .45 caliber handgun was used in the murders. Also over objection,

Detective Bond testified that Wiggins was being held on a gun charge when Detective Bond


                                              13
questioned him about the murders. Wiggins argues that the evidence was inadmissible

evidence of prior misconduct.

       Indiana Evidence Rule 404(b) provides as follows regarding evidence of prior

misconduct:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident,
       provided that upon request by the accused, the prosecution in a criminal case
       shall provide reasonable notice in advance of trial, or during trial if the court
       excuses pre-trial notice on good cause shown, of the general nature of any such
       evidence it intends to introduce at trial.

When evidence is challenged under Rule 404(b), the trial court should determine: (1)

whether the evidence is relevant to a matter at issue rather than just the defendant’s

propensity to commit the crime; and (2) whether the probative value outweighs the

prejudicial effect. Dickens v. State, 754 N.E.2d 1, 4 (Ind. 2001).

       Prior bad acts may not be used to show propensity to commit the crime charged, but

they may be allowed for other purposes, such as those set forth in the non-exclusive list set

forth in Indiana Evidence Rule 404(b). Id. Our Supreme Court has held that “[i]t is by no

means clear that weapons possession, evidence of gun sales, and the like, are necessarily

prior ‘bad acts’ for 404(b) purposes.” Williams v. State, 690 N.E.2d 162, 174 (Ind. 1997).

The handgun evidence did not constitute evidence of a prior bad act.

       Furthermore, the evidence that Wiggins had previously carried a .45 caliber handgun

was relevant evidence since a .45 caliber handgun was used in the murders. Additionally, the

evidence of gun possession was relevant to show Wiggins’s opportunity to commit the

                                              14
murders or supply the handgun to the others. Dickens, 754 N.E.2d at 4. The evidence that a

defendant had access to a weapon of the same type used in the charged crime is relevant

evidence. Pickens v. State, 764 N.E.2d 295, 299 (Ind. Ct. App. 2002). We agree with the

trial court that the probative value of this evidence outweighs any prejudicial effect.

       As for Wiggins’s argument concerning the evidence that he was in custody at the time

he made the statements to Detective Bond, we conclude that Wiggins opened the door to the

evidence. “Inadmissible evidence may become admissible where the defendant ‘opens the

door’ to questioning on that evidence.” Wales v. State, 774 N.E.2d 116, 117 (Ind. Ct. App.

2002). “Generally, when a defendant injects an issue into the trial, he opens the door to

otherwise inadmissible evidence.” Stokes v. State, 908 N.E.2d 295, 302 (Ind. Ct. App. 2009).

Such was the case here.

       During Wiggins’s cross-examination of Detective Bond, Wiggins’s counsel elicited

Detective Bond’s confirmation that the first statement was taken at the Gary Police

Department and that Wiggins was in custody at the time. When asked if Wiggins was there

voluntarily, Detective Bond responded in the negative. The inference left by that questioning

was that Wiggins’s statement was in fact coerced. That line of questioning opened the door

to the State’s questioning on re-direct examination clarifying why Wiggins was in custody.

Detective Bond responded that Wiggins was in custody for a charge involving the failure to

have a permit for a handgun. The trial court correctly concluded that Wiggins opened the

door to evidence that Wiggins was in custody, and that the State should be allowed to clarify

that evidence. The trial court did not abuse its discretion.


                                             15
                           IV. Exclusion of Hearsay Statements

       Wiggins asserts that the trial court committed reversible error by failing to allow

defense counsel to question Cobb about a conversation she overheard between two of the

victims. During the cross-examination of Cobb, Wiggins asked if she had observed Anthony

and Monica having an argument. Wiggins claimed that, according to Cobb, Monica had once

told Anthony that she was going to tell everyone on the street that Anthony was an informant

and that he was going to be a dead man. Cobb claimed that Monica indicated she was going

to tell an individual named Reggie. Ultimately the State’s objection on both relevance and

hearsay grounds was sustained by the trial court. Wiggins claims that this was error.

       In general, the decision to admit or exclude evidence, including purported hearsay, is

within a trial court’s sound discretion and is afforded great deference on appeal. Ballard v.

State, 877 N.E.2d 860, 861-62 (Ind. Ct. App. 2007). We will not reverse the trial court’s

decision unless it represents an abuse of discretion that results in the denial of a fair trial. Id.

at 862. An abuse of discretion in this context occurs where the trial court’s decision is

clearly against the logic and effect of the facts and circumstances before the court or it

misinterprets the law. Id.

       Hearsay is a statement, other than one made by the declarant while testifying at the

trial or hearing, offered to prove the truth of the matter asserted. Ind. Evidence Rule 801(c).

Hearsay, generally, is inadmissible. Evid. R. 802. Statements not offered for their

truthfulness are not hearsay. Treadway v. State, 924 N.E.2d 621, 635 (Ind. 2010).




                                                16
       Wiggins was attempting to elicit one of Monica’s statements through Cobb’s

testimony at trial. The particular statement by Monica sought to be admitted would have

been inadmissible hearsay. Although Wiggins argues that there are exceptions to the hearsay

rule, he does not advance which of those exceptions would apply here. Furthermore,

Wiggins has failed to show that the evidence he sought to introduce was relevant. Whether

Corey or Reggie ordered the murder-for-hire is irrelevant. Wiggins proceeded to act on the

murder-for-hire regardless of who ordered it. The trial court did not err by excluding the

irrelevant, hearsay evidence.

                                V. Photographic Evidence

       Wiggins contends that the trial court abused its discretion when it admitted a

photograph of one of the victims. Monica’s father testified at trial, and the State sought to

introduce a photograph of Monica through his testimony in order to establish her identity.

Monica’s father identified the photograph as a family portrait. Defense counsel objected that

the photograph was previously produced in discovery, that it was irrelevant, and that it was

objectionable on hearsay grounds. The trial court overruled the objection. Monica’s father

identified her in the photograph. Wiggins claims on appeal that the trial court erred because

the admission of the photograph was unduly prejudicial.

       Wiggins’s argument on appeal is different from his argument at trial. A party may not

object on one ground at trial and then assert a different ground on appeal. Warren v. State,

725 N.E.2d 828, 833 (Ind. 2000). Waiver notwithstanding, assuming arguendo that it was an

abuse of discretion for the trial court to admit a photograph of Monica with her family when


                                             17
a non-family photograph was readily available and later introduced into evidence, such error

was harmless in light of Wiggins’s confession. “An error in the admission of evidence does

not justify setting aside a conviction unless the erroneous admission appears inconsistent

with substantial justice or affects the substantial rights of the parties.” Udarbe v. State, 749

N.E.2d 562, 567 (Ind. Ct. App. 2001). “Such error is harmless when substantial independent

evidence of guilt supports the conviction such that the reviewing court is satisfied that the

erroneous admission of evidence played no role in the conviction.” Id. Wiggins gave three

statements in two of which he confessed to committing murder and provided details

unavailable to the general public. We find no reversible error in the admission of the

photographic evidence.

                                 VI. Inappropriate Sentence

       Wiggins claims that his aggregate sentence of 135 years executed is inappropriate in

light of the nature of the offense and the character of the offender. Trial courts are required

to enter sentencing statements whenever imposing sentence for a felony offense. Anglemyer

v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E2.d 218 (Ind. 2007).

The statement must include a reasonable detailed recitation of the trial court’s reasons for

imposing a particular sentence. Id. If the recitation includes a finding of aggravating or

mitigating circumstances, then the statement must identify all significant mitigating and

aggravating circumstances and explain why each circumstance has been determined to be

mitigating or aggravating. Id.

       Appellate courts may revise a sentence after careful review of the trial court’s decision


                                              18
if they conclude that the sentence is inappropriate based on the nature of the offense and the

character of the offender. Ind. Appellate Rule 7(B). Even if the trial court followed the

appropriate procedure in arriving at its sentence, the appellate court still maintains a

constitutional power to revise a sentence it finds inappropriate. Hope v. State, 834 N.E.2d

713, 718 (Ind. Ct. App. 2005). The defendant has the burden of persuading the appellate

court that his sentence is inappropriate. King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App.

2008).

         Although Rule 7(B) does not require us to be extremely deferential to the trial court’s

sentencing decision, we still must give due consideration to that decision. Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. Whether a sentence is

inappropriate in the final analysis turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and innumerable other factors. Cardwell v. State, 895

N.E.2d 1219, 1224 (Ind. 2008).

         We initially observe that despite the trial court’s finding that the aggravating

circumstances outweighed those in mitigation, the trial court imposed the minimum sentence

of forty-five years for each of the counts of murder. See Ind. Code § 35-50-2-3 (fixed term

of between forty-five and sixty-five years with the advisory sentence being fifty-five years).

Nonetheless, Wiggins argues on appeal that his youth at the time of the murders, i.e.,

seventeen years of age, in part, warrants the imposition of concurrent, not consecutive

sentences. The imposition of consecutive sentences can be justified by the fact that there are


                                               19
multiple victims in the case and recognizes the separate harms against separate victims.

Townsend v. State, 860 N.E.2d 1268, 1273 (Ind. Ct. App. 2007).

       Regarding the character of the offender, Wiggins murdered a man because the man

agreed to be a witness against one of Wiggins’s friends. Wiggins has one misdemeanor

conviction involving a handgun offense, but also admitted to using marijuana on a daily basis

since he was fifteen years old, and using cocaine for at least a year. Wiggins was only

seventeen years old at the time he committed the murder, and thus, youthful; however, this

fact establishes that he had little time in those seventeen years to accrue a criminal history

prior to taking part in a contract murder. He admitted to substance abuse, but had not been

prosecuted for that prior to the murder. Wiggins has never had any gainful, lawful

employment, but instead befriended those involved in drug-dealing activities.

       Regarding the nature of the offense, Wiggins carried out a murder-for-hire during the

course of which the victims were shot in the back of the head while lying face-down on the

floor. Wiggins’s friends were starting to feel pressure from the investigation into drug-

dealing activities and ordered that a witness in the case against them be killed. Even though

Wiggins was not a target of the investigation, he carried out the contract killing. Wiggins has

failed to carry his burden of persuading this court that his sentence is inappropriate. King,

894 N.E.2d at 267.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                              20